Citation Nr: 1725611	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial disability rating for left foot neuralgia, currently rated 10 percent prior to May 24, 2012, and 20 percent from May 24, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1982 to April 1986 and from August 1989 to May 1992.  An April 2011 administrative decision determined the Veteran's service from August 1989 to May 1992 is honorable for VA purposes. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the pendency of the appeal, a September 2012 rating decision assigned a 20 percent staged initial rating for left foot neuralgia, effective from May 24, 2012.  

The Veteran testified at an August 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

These matters were previously before the Board in June 2015, when they were remanded for further development.  The matters now return to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matters must be remanded to the AOJ for further development before a decision can be made on the merits.

The June 2015 Board remand correctly stated that the record reveals that the Veteran receives regular treatment from the Minneapolis VA health care system.  The remand directed the AOJ to obtain any updated records since August 2012 from the Minneapolis VA Health Care System, to include any associated outpatient clinics, and associate them with the record.  The AOJ was directed to notify the Veteran and his representative of any inability to obtain the requested documents, and document all efforts to obtain such records in the record.  

The record does not reflect that any efforts were made to obtain updated treatment records.  The Board notes that the most recent records from the Minneapolis VA Health System are dated December 2014; however, those were received by the Board prior to the June 2015 remand.  A Veteran is entitled to compliance with all directives of a remand.  Thus, the matter must be remanded so the AOJ may make efforts to obtain any outstanding records from the Minneapolis VA Health System, and so the Board may evaluate a complete picture of the disability status for the entire rating period on appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, as the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a higher initial evaluation for left foot neuralgia, the TDIU issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's more recent VA treatment records, since December 2014, from the Minneapolis VA Health Care System, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Readjudicate the issues on appeal with consideration of all additional evidence received since issuance of the most recent supplemental statement of the case (SSOC).  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




